Citation Nr: 1810811	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral foot problems.


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. In that rating decision the RO denied service connection for foot problems including heel spurs.

In March 2016 the Board remanded the case to the Agency of Original Jurisdiction (AOJ), in this case the RO.

The issues previously before the Board on appeal also included claims for service connection for cataracts, sleep disturbances, and carpal tunnel syndrome, and a request to reopen a previously denied claim for service connection for sinusitis. In April 2016 the Veteran wrote that she was withdrawing her appeals for service connection for cataracts, sleep disturbances, and carpal tunnel syndrome. In a June 2016 rating decision, the RO granted service connection for sinusitis, and thus resolved the appeal regarding service connection for that disability.


FINDING OF FACT

Bilateral pes planus existed before service and was aggravated during service.




CONCLUSION OF LAW

Bilateral pes planus was aggravated in service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for current bilateral foot problems. She contends that bilateral pes planus that was asymptomatic at entrance to service became painful during service, and remained painful through the present.

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309. Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis is among the conditions listed in 38 C.F.R. § 3.309(a).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable (obvious or manifest) evidence demonstrates that the disability existed prior to service and was not aggravated by service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b). When there is a preexisting injury or disease, it will be considered to have been aggravated by service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In April 1990 the Veteran completed a medical history for enlistment into service. She marked no for any history of foot trouble. On enlistment examination in April 1990, the examiner found that she had mild pes planus that was asymptomatic. In April 1991 she was seen in sick call. She reported a two week history of pain in her right foot. The treating clinician's impression was mild strain of the right arch strain. On follow-up four days later the treating clinician noted a blister on her right arch. In July 1991 she was seen for a painful blister on the bottom of her left foot.  In a November 1992 dental health questionnaire, the Veteran reported a history of painful joints. That record did not indicate which joints were painful. In a January 1993 history, for separation from service, the Veteran marked no for any history of foot trouble. On the January 1993 separation examination, the examiner marked normal for the condition of the Veteran's feet.

The assembled records include records of private medical treatment of the Veteran from 2004 forward. Those records do not reflect any foot problems. The assembled records include VA treatment records from 2008 forward. In 2008 and 2010 it was noted that she had tinea pedis, a disorder affecting the skin of the feet. The VA treatment records are silent for complaint or finding of any musculoskeletal disorder affecting either foot.

In March 2016 private physician J. W. E., M.D., examined the Veteran and reviewed her service treatment records. Dr. E. noted the April 1990 service entrance examination report showing asymptomatic bilateral pes planus. The Veteran reported that during service she wore combat boots and stood and marched for long periods. She stated that she began to experience severe pain in both feet. She reported that after service, in 2001, she had trouble standing for prolonged periods, and she had surgery to remove a spur from her left heel. She indicated that presently she had ongoing pain in both feet. Dr. E. found in both feet severe tenderness to palpation, and severe spasms in the Achilles tendons. Dr. E. expressed the opinion that it is more likely than not that her bilateral pes planus was aggravated during her service.

In an April 2016 statement, the Veteran contended, through her representative, that bilateral pes planus diagnosed at entrance to service was aggravated in service. She noted that the condition was asymptomatic at entrance to service. She reported that during service she stood and walked for long periods, and she began to experience severe pain in her feet. She noted that she was treated in 1991for pain and problems involving each foot. She indicated that after service, through the present, she continued to have difficulty standing for prolonged periods, and constant pain in both feet, especially in the heels. 

On VA examination in June 2016, the examining physician reported having reviewed the available electronic records for the Veteran. The examiner noted the records of treatment for foot pain and blisters in 1991, and the finding that her feet were normal on separation from service in 1993. The examiner expressed the opinion that the Veteran's bilateral pes planus clearly and unmistakably existed prior to service. The examiner opined that during her service the pes planus was not permanently aggravated beyond its natural progression.

The Veteran's bilateral pes planus was noted on her entrance to service, in the report of her service entrance examination. That preexisting disorder was described as mild and asymptomatic at entrance to service. She had treatment for foot pain on three occasions during service. 

Dr. E. and the 2016 VA examiner reached differing opinions as to the likelihood that there was an increase in her pes planus disability in service.  The opinions are evenly balanced as they both included consideration of her service treatment records.  Giving the Veteran the benefit of the doubt, service connection for bilateral pes planus is warranted. 


ORDER

Entitlement to service connection for bilateral pes planus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


